DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-4, 6-10, 12-14, 16, and 19-20 are original, claims 1 and 18 are currently amended and claims 5, 11 and 17 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-8, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (US 2019/0086826)  in view of Vanbesient et al (US 2012/0156605 A1). 
Regarding claim 1, 4, 10, and 12, Komada discloses crosslinked resin particles SA-1 through SA-7 and crosslinked particles SB-1 through SB-5 which are used in various combination as external additives in Toners TA-1 through TA-9 and TB-1 through TB-9. The mixture is dried [0049, 0079].  Certain resin particles contain 20 weight percent divinyl benzene, 40 weight percent styrene and 40 weight percent butyl-methacrylate, which has a C/O ratio of 4:1 ([0110] – [0139]) (claim 10).  The particles are produced by an emulsion polymerization process with the use of a surfactant ([0137], [0138]). The resin particles have sizes of 35 nm to 145 nm in the examples (see Table 2).  The toners use a combination of these additives, such as toner TA-1 which has resin particles SA-1 with a diameter of 65 nm and SB-1 with a diameter 80 nm (see pending claim 12).  Silica and titania particles are added as additional external additives ([0091] - [0093], [0108], [0158]; see spec. [0089]). The toner core is either a polyester or a styrene-acrylic acid based resin in a preferred embodiment ( [0049];).  It appears the toner particles meet the requirements of a three-dimensional printing powder because they are used in Komada in a printing process and is fixed in place by a melting process.  
Komada is silent to wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a 
Vanbesient is analogous art since Vanbesient discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0001], an optional dispersing agent, and water [0016]; providing an emulsion of an organic polymeric additive[0016]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0016]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0030]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Komada to include a surfactant comprising sodium dodecylbenzene sulfonate as taught by 
Regarding claim 2, Vanbesient [0030] teaches the printing powder was not previously dried [0065]. 
Regarding claim 3, Vanbesient teaches wherein the optional dispersant is present; and wherein the dispersant is a surfactant comprising a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-iconic surfactant, and combinations thereof [0019,0081]. 
Regarding claim 7, Vanbesient teaches the organic polymeric additive comprises an acidic monomer, a basic monomer or a combination thereof [0074]
Regarding claim 8, Vanbesient teaches DMAEMA which a basic monomer [0013] and meets the criteria of Applicant’s basic monomer having a nitrogen-containing group and wherein the basic monomer having a nitrogen-containing group is present in the organic polymeric additive in an amount of less than 1.5 percent by weight, based on the total weight of the organic polymeric additive (Applicant’s [0025] of specification). 
Regarding claims 16, Vanbesient teaches the surfactant comprises sodium dodecylbenzene sulfonate [0083]. Since Applicant and Vanbesient use the same chemical, dodecylbenzene sulfonate, the minimum surface tension of less than 45 mN/m is inherent in Vanbesient's surfactant. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new .

Claims 1-4, 6-7, 9-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDougall (US 2008/0241724 A1) in view of Vanbesient et al (US 2012/0156605 A1) and Komada (US 2019/0086826). 
Regarding claim 1 and 9-10,
McDougall teaches the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8  (n-butyl acrylate (C/O ratio of 3.5 in example 1).
McDougall teaches the organic polymeric additive comprises an acidic monomer having an acidic group selected from the group consisting of acrylic acid, beta-carboxyethyl acrylate, and combinations thereof (β-carboxyethyl acrylate (β-CEA) in the ratio of 99:1 of said monomers A and B with 3 pph β-carboxyethyl acrylate [0018]. McDougall further discloses the range from 30 nm to about 300 nm [0013].
McDougall is silent to wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof; and wherein the surfactant has a minimum surface tension of less than about 45 mN/m. However, analogous art, Vanbesient, teaches the surfactant comprises sodium dodecylbenzene sulfonate [0083]. Since Applicant and Vanbesient use the same chemical, dodecylbenzene sulfonate, the minimum surface tension of less than 45 mN/m is inherent in Vanbesient’s surfactant. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 
Vanbesient is analogous art since Vanbesient discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0001], an optional dispersing agent, and water [0016]; providing an emulsion of an organic polymeric additive[0016]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0016]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0030]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by McDougall to include a surfactant comprising sodium dodecylbenzene sulfonate as taught by Vanbesient, for the benefit of exhibiting excellent stability with respect to relative humidity [0005]. 
Although McDougall does not disclose the printing powder is selected from a polyester or a styrene-acrylic acid based resin, analogous art, Komada, discloses in a preferred embodiment, the toner core is either a polyester or styrene-acrylic acid resin for the benefit of  both heat-resistant preservability and low-temperature fixability [0049]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by McDougall to include at least one of a polyester resin and a styrene-acrylic acid-based resin, as taught by Komada, for the benefit of heat-resistant preservability and low-temperature fixability. 
Regarding claim 2, McDougall teaches the printing powder was not previously dried [0065]. 
Regarding claim 3, McDougall teaches wherein the optional dispersant is present; and wherein the dispersant is a surfactant comprising a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-iconic surfactant, and combinations thereof [0025, 0051, Examples]. 
Regarding claim 4, McDougall teaches the emulsion of an organic polymeric additive comprises at least one non-cross-linkable polymerization monomer; or wherein the organic polymeric additive comprises at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one  non-cross-linkable polymerizable monomer and at least one cross-linkable polymerizable monomer [abstract, 0018]. 
Regarding claim 6, McDougall teaches the organic polymeric additive comprises a cross-linkable monomer containing 2 or more vinyl groups; and wherein the cross-linkable monomer containing 2 or more vinyl group is present in the organic polymeric additive [0005, 0016,0027]. McDougall teaches the vinyl groups are about 55% in example 1, which is close to Applicant’s range of zero up to about 40 percent, by weight, based on the total weight of the organic polymeric additive. MPEP 2144.05 states a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) for the benefit of decreasing toner relative 
Regarding claim 7, McDougall teaches the organic polymeric additive comprises an acidic monomer, a basic monomer or a combination thereof [0015]
Regarding claim 12, Komada teaches the resin particles have sizes of 35 nm to 145 nm in the examples (see Table 2).  The toners use a combination of these additives, such as toner TA-1 which has resin particles SA-1 with a diameter of 65 nm and SB-1 with a diameter 80 nm.  
Regarding claims 16, Vanbesient teaches the surfactant comprises sodium dodecylbenzene sulfonate [0083]. Since Applicant and Vanbesient use the same chemical, dodecylbenzene sulfonate, the minimum surface tension of less than 45 mN/m is inherent in Vanbesient’s surfactant. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254,195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir.2004).

Claims 1, 4, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0024316 to Orrock et al and further in view of US Patent Application Publication 2002/0072005 to Kohtaki et al, Vanbesient et al (US 2012/0156605 A1) and McDougall (US 2008/0241724 A1). 
Regarding claims 1,4 and 13-14 and 16, Orrock a three-dimensional printing powder [0007, 0022], an optional dispersing agent [0089], and water; proving an emulsion of an organic polymeric additive[0050, 0067]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0102]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0109]. 
Orrock discloses a powder (i.e., a part material) used for the manufacture of 3D parts ( [0007], [0022]).  Useful polymers in the part material include polyamides, polyoxymethylenes, polycarbonates, polysulfones, and thermoplastic polyurethanes ([0069]).  Preferred polyamides include nylon-type materials such as polycarpolactum (PA6), polyhexamethyleneaidpamide (PA6,6), polyamide 6/12 (PA6,12), polyenantholactum (PA7), polyundecanolactum (PA11), and polylaurolactam (PA12) ([0108]; see pending claim 16).  The part material may be surface treated with one or more external flow control agents to increase the powder flow properties of the part material ([0024], [0082], [0111]).  Orrock specifically teaches that blockage and flow restrictions are of concern in the fabrication process ( [0082]), and flow additives are provided to aid in providing necessary part material flow.  The flow control agents constitute from about 0.1% by weight to about 10% by weight of the part material ( [0085]).  Inorganic additives are specifically disclosed for flow improvement ( [0084]).  Orrock also teaches concern for charging of the part materials and notes the inclusion of charge control agents into the formulation 0073] – [0079]).
Orrock does not disclose the use of an organic polymeric additive to the composition, but Kohtaki discloses external additives to toner particles to improve flow include fine powders of fluorine-containing resins, such as polyvinylidene fluoride and polytetrafluoroethylene, as well as inorganic materials, such as silica and titania ([0142], [0143]). The flowability improver is preferably be added in 0.01-8 wt. parts, more preferably 0.1-4 wt. parts, per 100 wt. parts of the toner particles ( [0144]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyvinylidene fluoride and polytetrafluoroethylene fine powders of Kohtaki as external additives for the part material of Orrock because Orrock teaches that powder flow is a concern for the three-dimensional part material of that invention and teaches the inclusion of additive particles to the part material to aid in obtaining good flow during an electrophotographic process.  Kohtaki discloses polyvinylidene fluoride and polytetrafluoroethylene as effective flow additive particles for composition in an electrophotographic process.  Thus, the artisan would have found it obvious to use the polyvinylidene fluoride and polytetrafluoroethylene in Orrock’s part material formulation to obtain good flow.  Optimization of the amount the additive with respect to the toner particles would have been obvious in view of the guidance in Kohtaki (see pending claims 13 and 14).
Orrock is silent to wherein the organic polymeric additive comprises latex particles having a volume average particle diameter of from about 30 nanometers to about 140 nanometers and wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant; wherein the 
Analogous art, Vanbesient, teaches the surfactant comprises sodium dodecylbenzene sulfonate [0083]. Since Applicant and Vanbesient use the same chemical, dodecylbenzene sulfonate, the minimum surface tension of less than 45 mN/m is inherent in Vanbesient’s surfactant. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254,195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir.2004). 
Vanbesient is analogous art since Vanbesient discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0001], an optional dispersing agent, and water [0016]; providing an emulsion of an organic polymeric additive[0016]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0016]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0030]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by 
As for the particle size, one ordinary skill in the art would look to conventional art to determine the volume of the average particle diameter of the organic polymeric additive.  Analogous art, McDougall, discloses the styrene containing polymer particles have an average particle size of from about 30 nm to about 300 nm [0009]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McDougall and further narrow the range. MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. 
Regarding claim 18
Orrock discloses a powder (i.e., a part material) used for the manufacture of 3D parts ( [0007], [0022]).  Useful polymers in the part material include polyamides, polyoxymethylenes, polycarbonates, polysulfones, and thermoplastic polyurethanes ([0069]).  Preferred polyamides include nylon-type materials such as polycarpolactum (PA6), polyhexamethyleneaidpamide (PA6,6), polyamide 6/12 (PA6,12), polyenantholactum (PA7), polyundecanolactum (PA11), and polylaurolactam (PA12) ([0108]; see pending claim 16).  The part material may be surface treated with one or more external flow control agents to increase the powder flow properties of the part material ([0024], [0082], [0111]).  Orrock specifically teaches that blockage and flow restrictions are of concern in the fabrication process ( [0082]), and flow additives are provided to aid in providing necessary part material flow.  The flow control agents constitute from about 0.1% by weight to about 10% by weight of the part material ( [0085]).  Inorganic additives are specifically disclosed for flow improvement ( [0084]).  Orrock also teaches concern for charging of the part materials and notes the inclusion of charge control agents into the formulation 0073] – [0079]).
Orrock does not disclose the use of an organic polymeric additive to the composition, but Kohtaki discloses external additives to toner particles to improve flow include fine powders of fluorine-containing resins, such as polyvinylidene fluoride and polytetrafluoroethylene, as well as inorganic materials, such as silica and titania ([0142], [0143]). The flowability improver is preferably be added in 0.01-8 wt. parts, more preferably 0.1-4 wt. parts, per 100 wt. parts of the toner particles ( [0144]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyvinylidene fluoride and 
Analogous art, Vanbesient, teaches the surfactant comprises sodium dodecylbenzene sulfonate [0083]. Since Applicant and Vanbesient use the same chemical, dodecylbenzene sulfonate, the minimum surface tension of less than 45 mN/m is inherent in Vanbesient’s surfactant. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254,195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir.2004). 
Vanbesient is analogous art since Vanbesient discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0001], an optional dispersing agent, and water [0016]; providing an emulsion of an organic polymeric additive[0016]; combining the three-dimensional printing powder dispersion and the 
As for the particle size, one ordinary skill in the art would look to conventional art to determine the volume of the average particle diameter of the organic polymeric additive.  Analogous art, McDougall, discloses the styrene containing polymer particles have an average particle size of from about 30 nm to about 300 nm [0009]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McDougall and further narrow the range. MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0024316 to Orrock et al and further in view of US Patent Application Publication 2002/0072005 to Kohtaki et al, Vanbesient et al (US 2012/0156605 A1) and McDougall (US 2008/0241724 A1) and further in view of Keoshkerian et al (US 2018/0022043 A1).  
Regarding claims 19-20, Orrock discloses the use of a laser beam [0038] but is silent to the laser fusing the three-dimensional printing powder. However, Orrock’s process is capable of being adapted and utilized in selective laser sintering [0003]. Further, analogous art, Keoshkerian et al, discloses a method for utilizing selective laser sintering to fuse particles for printing a three-dimensional powder [0003] consisting of polyamide [0004]. MPEP 2144.05 states it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a selective laser sintering process where the laser beam fuses the particles together since (1) it is conventionally well known in the additive manufacturing and (2) both Orrock and Keoshkerian are in the same field of endeavor. 
Terminal Disclaimer
The terminal disclaimer filed on 2/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 11001662 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant argues Vanbesient is not analogous art since it is directed for a toner for electrophotographic printer. Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 . 
In response to Applicant’s argument that McDougall teaches away from a narrow range of 30-50 nm for the particle size. However, in the abstract, McDougall teaches a particle size of 30-300 nanometers. Further, Examiner notes that it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant's argument that Komoda 's teaching is directed to charging and imaging of a positively charged toner, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Komoda is in the same field of endeavor as Applicant since both form Applicant and Komoda are directed towards providing a printing powder and printing powder are inherently three-dimensional. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743